Exhibit SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July 31, 2008, by and among Pacificap Entertainment Holdings, Inc., a Nevada corporation, with headquarters located at 2361 Campus Drive, Suite 101, Irvine, California 92612 (the “Company”), and each of the purchasers set forth on the signature pages hereto (the “Buyers”). WHEREAS: A.The Company and the Buyers are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by the rules and regulations as promulgated by the United States Securities and Exchange
